EXHIBIT 10.4

 

AMENDMENT TO

 

THE MANNATECH, INCORPORATED

 

1997 STOCK OPTION PLAN

 

Effective as of August 7, 2003

 

The undersigned, constituting all members of the Board of Directors (“Board”) of
Mannatech, Incorporated, a Texas corporation (the “Company”), hereby approve,
adopt, and consent to the adoption of the following resolutions by unanimous
written consent without a meeting pursuant to the provisions of Article 9.10(B)
of the Texas Business Corporation Act:

 

WHEREAS, the Company maintains a plan known as the Mannatech, Incorporated 1997
Stock Option Plan (the “Plan”), which, by its terms, is subject to amendment by
action of the Board;

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and the Plan participants to amend the Plan;

 

NOW, THEREFORE, BE IT HEREBY:

 

RESOLVED, that Section 4(a) of the Plan shall be amended to include the
insertion of the following sentence:

 

“The Committee, as administrator of the Plan, shall have the authority to
administer and interpret the option agreement.”

 

RESOLVED FURTHER, that the provision of Section 4(a) of the Plan beginning “The
Committee shall, in addition to its other authority and subject to the
provisions of the Plan, determine …” shall be amended to include the insertion
of the following clause:

 

“whether a bona fide leave of absence shall be deemed to continue, to the extent
that applicable law does not require that it be deemed to continue;”

 

RESOLVED FURTHER, that Section 5(b) of the Plan shall be amended to read in its
entirety as follows:

 

“(b) An option may be exercised in whole or in part prior to its expiration at
the time or times specified in the vesting schedule contained in the stock
option agreement. An option shall be deemed to be exercised, in whole or in
part, when written notice of such exercise has been given to the Chief Financial
Officer of the Company prior to its expiration, in accordance with the terms of
the option, by the person entitled to exercise the option, and full payment
(including any applicable tax withholding amounts) for the Shares with respect
to which the

 

1



--------------------------------------------------------------------------------

option is exercised has been received by the Company. Each option shall
terminate and is not exercisable after 5:00 p.m. on the day immediately
preceding the ten (10) year anniversary of the date of its grant, except if
terminated earlier as provided in the stock option agreement.”

 

RESOLVED FURTHER, that a new Section 5(e) shall be incorporated into the Plan as
follows:

 

“(e) The term of each option shall be ten (10) years from the date of the grant
thereof or such shorter term as may be provided in the option agreement.
However, in the case of an option granted to an optionee who, at the time the
option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any parent or subsidiary,
the term of the option shall be five (5) years from the date of the grant
thereof or such shorter time as may be provided in the option agreement.
Further, the per share exercise price on an option granted to an optionee who,
at the time the option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any parent
or subsidiary shall be no less than 110% of the fair market value per share on
the date of the grant.”

 

RESOLVED FURTHER, that a new Section 5(f) shall be incorporated into the Plan as
follows:

 

“(f) In the event of any recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Committee deems in its sole
discretion to be a similar transaction or circumstance, where the Company is not
the surviving entity, if this option is cancelled without substitution of a
successor option or payment of alternative consideration that the Committee
determines in good faith to be equitable under the circumstances, optionee shall
have the right, exercisable during the later of the ten-day period ending on the
fifth day prior to such transaction or ten days after the Committee provides
notice of cancellation, to exercise this option in whole or in part without
regard to any installment exercise provisions in the option agreement.”

 

RESOLVED FURTHER, that a new Section 5(g) shall be incorporated into the Plan as
follows:

 

“(g) Service shall be deemed to continue while Employee is on a bona fide leave
of absence, to the extent required by applicable law. To the extent applicable
law does not require such a leave to be deemed to continue while on a bona fide
leave of absence, such bona fide leave of absence shall be deemed to continue
if, and only if, expressly provided in writing by the Committee or a duly
authorized officer of the Company, parent or subsidiary for whom Employee
provides services.”

 

2



--------------------------------------------------------------------------------

Outstanding options that are not exercisable at the time of termination of
service for any reason shall expire at the close of business on the date of such
termination.”

 

RESOLVED FURTHER, that a new Section 5(h) of the Plan shall be incorporated as
follows:

 

“(h) An option may be exercised, in whole or in part, to the extent exercisable,
by giving written notice prior to its expiration to the Chief Financial Officer
of the Company in the form specified by the Committee, accompanied by payment of
the option price. In addition to the option price the optionee will be required
to include payment of all federal, state, local or other income excise or
employment taxes subject to withholding (if any) by the Company, a parent or
subsidiary as a result of the exercise of this option (collectively, the
“Exercise Price”) for the total number of shares specified for purchase. The
Exercise Price payment shall be payable in full by cash or check. Alternatively,
in the sole discretion of the Committee and upon such terms as the Committee
shall approve, the option may provide that the Exercise Price may be paid by:

 

(1) Cashless Exercise. During any period for which the shares are publicly
traded (i.e., the shares are listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market,
or if the shares are quoted on the Nasdaq System (but not on the Nasdaq National
Market) or any similar system whereby the stock is regularly quoted by a
recognized securities dealer but closing sale prices are not reported), by a
copy of instructions to a broker directing such broker to sell the shares for
which this option is exercised, and to remit to the Company the aggregate
Exercise Price of such option (“Cashless Exercise”); provided, however, a
Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, a parent or subsidiary in violation of section 402(a)
of the Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange
Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited;

 

(2) (unless prohibited by the Committee) certificates representing shares of
Common Stock of the Company, which will be valued by the Company at the closing
fair market value price per share of the Company’s Common Stock on the date of
exercise of such certificates to the Company, accompanied by an assignment of
the stock to the Company, provided that such shares have been held and owned by
the optionee for at least six (6) prior months; or

 

(3) (unless prohibited by the Committee) any combination of cash and Common
Stock of the Company valued and subject to the restrictions as provided in
clause (2). Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including

 

3



--------------------------------------------------------------------------------

guarantees of signature(s) and payment of all transfer taxes if the Secretary
deems such guarantees necessary or desirable. “

 

RESOLVED FURTHER, that a new Section 5(i) of the Plan shall be incorporated as
follows:

 

“(i) Under Section 422(d) of the Code, to the extent that the aggregate fair
market value of stock with respect to which incentive stock options are
exercisable for the first time by the undersigned during any calendar year
(under all incentive stock option plans of the Company, a parent or
subsidiaries) exceeds $100,000.00, such options shall be treated as options
which are not incentive stock options, but shall be exercisable by their terms.
Where more than one option that has been designated as an incentive stock
option, the determination of which options are to be treated as incentive stock
options shall be based on the order in which such options were granted. If the
$100,000 annual limitation is first exceeded as the result of the option covered
by this agreement, upon each exercise of this option, that fraction of shares of
Common Stock covered by such exercise, equal to (i) the amount by which the
grant of this option causes the $100,000 annual limitation to be exceeded,
divided by (ii) the aggregate fair market value of this option, determined as
provided above, shall be treated as shares acquired upon exercise of options
which are not incentive stock options, and the balance shall be treated as
shares acquired upon exercise of an incentive stock option.”

 

RESOLVED FURTHER, that a new Section 5(j) of the Plan shall be incorporated as
follows:

 

“(j) Prior to the time of issuance, the Company shall satisfy its employment tax
and other tax withholding obligations by requiring the optionee to pay the
amount of withholding tax, if any, that must be paid under federal, state, and
local law due to the exercise of the option, subject to such restrictions or
procedures as the Company deems necessary to satisfy Rule 16b-3 of the Exchange
Act. The payment of such withholding tax may be by certified or official bank
check or by the delivery of a number of shares of Common Stock that have been
held for at least six months (plus cash if necessary) having a fair market value
equal to the Company’s minimum required statutory tax withholding.”

 

RESOLVED FURTHER, that a new paragraph shall be added to the end of Section 8(a)
of the Plan as follows:

 

“An Employee who is employed by an employer that is a subsidiary of the Company,
will be considered to have terminated Employee status in the event that his or
her employer ceases to be a subsidiary of the Company.”

 

The foregoing amendments shall be effective with respect to options granted
after the effective date first specified above.

 

 

4